DETAILED ACTION
In light of the new grounds of rejection set forth below, the finality of the Office Action mailed 01/29/21 has been withdrawn and the following Office Action is a non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCaskey et al. (US 4,371,579).
Regarding claim 11, McCaskey et al. teaches a fire-resistant laminate comprising: a substrate (glass mat sheet 12, col. 2, lines 1-2) and thermoplastic membrane affixed to the substrate (plurality of filler sheets 11, col. 2, lines 1-2), where the thermoplastic membrane is a planar body including at least three layers (assembly of sheets, col. 1, line 67-col. 2, line 2, Figs. 1-2), said at least three layers each including inorganic filler including magnesium hydroxide and calcium carbonate and their mixtures (col. 2, lines 1-18) dispersed within a thermoplastic resin (col. 2, lines 1-10 and 29-36) which correspond to (i) a top layer that includes magnesium hydroxide dispersed within a thermoplastic resin, (ii) an upper middle layer disposed below said top layer and including magnesium hydroxide and calcium carbonate dispersed within a thermoplastic resin, and (iii) a lower layer disposed below said upper middle layer and including magnesium hydroxide and calcium carbonate dispersed within a thermoplastic resin, as presently claimed.
Given the overlap between the laminate of McCaskey et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an laminate that is both disclosed by McCaskey et al. and encompassed by the present claims and thereby arrive that the claimed invention.
While there is no disclosure that the laminate is a roof system as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. roof system, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 12, McCaskey et al. teaches where the substrate is an existing membrane (one of the plurality of filler sheets 11 or glass mat sheet 12, col. 2, lines 1-2).
Regarding claim 13, McCaskey et al. teaches where the thermoplastic membrane includes first and second opposed planar surface with one of the opposed planar surfaces being adhered to the substrate (Figs. 1-2).
Regarding claim 14, McCaskey et al. teaches where at least 50% of the at least one planar surface of the membrane is adhered to the substrate (Figs. 1-2).


Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 5,437,923).
Regarding claim 11, Kalkanoglu teaches a roof system (col. 1, lines 7-10) comprising: a substrate (col. 7, lines 22-25 or roof, col. 7, lines 29-36) and thermoplastic membrane affixed to 
Given the overlap between the laminate of Kalkanoglu and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an laminate that is both disclosed by Kalkanoglu and encompassed by the present claims and thereby arrive that the claimed invention.
While there is no disclosure that the laminate is a roof system as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. roof system, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 12, Kalkanoglu teaches where the substrate is a roof deck or an existing membrane (col. 7, lines 31-36).
Regarding claim 13, Kalkanoglu teaches where the thermoplastic membrane includes first and second opposed planar surface with one of the opposed planar surfaces being adhered to the substrate (col. 7, lines 42-52).
Regarding claim 17, given that Kalkanoglu teaches each layer comprises approximately 0.1 to 27% by weight of magnesium hydroxide and approximately 0 to 27% by weight of calcium carbonate (as calculated from amounts disclosed in col. 5, lines 46-62, e.g. about 10-30 weight percent of about 1 to 90 weight percent of magnesium hydroxide = approximately 0.1 to 27 weight percent) which overlaps where (i) the top layer includes about 20 to about 50 wt %, based on the total weight of the top layer, magnesium hydroxide dispersed within the thermoplastic resin, (ii) the upper middle layer disposed below said top layer and including about 10 to about 40 wt %, based upon the total weight of the upper middle layer, magnesium hydroxide and from about 10 to about 50 wt % based upon the total weight of the upper middle layer, calcium carbonate dispersed within the thermoplastic resin, and (iii) the lower layer . 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 5,437,923) in view of Di Stefano (US 2007/0281119). 
Kalkanoglu is relied upon as disclosed above.
Regarding claims 15 and 16, Kalkanoglu teaches where the substrate is a roof deck (col. 7, lines 30-32) but fails to teach where the membrane is adhered to the substrate through adhesive as claimed.
However, Di Stefano teaches that it is known that roof underlayment, i.e. membrane, can be adhered to a substrate of a roof deck using adhesives, including a polyurethane adhesive or a pressure-sensitive adhesive (paragraph [0038]). -4-  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use adhesive, including those claimed, to adhere the membrane to the substrate of Wang et al. and thereby arrive at the presently claimed invention. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787